Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on November 6, 2019.  Claims 1-7 are pending.

Specification
The disclosure is objected to because of the following informalities:
At [0009], “”the control target device may not optimally controlled” appears to be, “”the control target device may not be optimally controlled”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “another autonomous action object”.  There is insufficient antecedent basis for this limitation in the claim.  There is no first autonomous action object.  This may be intended as “an autonomous action object”, giving antecedent basis to “the autonomous action object”.

Claim limitations “control target device”, “simulation condition changing unit” and “control signal generating unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms are described in functional terms, but no hardware or structure is defined to perform the functions.  Figure 1 only shows the “control target device” as a box, and that is not limiting [0023].  At [0027], the “control target device” is described as including an action unit 1a that may include a motor, actuator, or the like.  There is no other structure described to define the “control target device”.  At [0042] the “simulation condition changing unit” is described as including a sensor error calculating unit 42a.  At [0044] the “simulation condition changing unit” is described as including a machine-learned DNN, for example.  The “control signal generating unit” is described as performing attitude control, path planning and/or the like for the motion object [0061].  It is assumed to be software running in a 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the claim limitations “control target device”, “simulation condition changing unit” and “control signal generating unit” are not described with 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control target device”, “simulation condition changing unit” and “control signal generating unit” in claim 1, “control target device” in claim 6 and “control target device”, “simulation condition changing unit” and “control signal generating unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo, U.S. Patent 10,120,356 B2 (2018).
As to claim 1, Koo discloses a device control system, comprising: 
a control target device fixed or moving in an environmental domain (Column 3, Line 64 – Column 4, Line 22); 

a controller that controls the control target device on the basis of the real sensor signal (Column 3, Line 64 – Column 4, Line 22, Figure 2, engine controller 30); 
wherein the controller comprises: 
(a) a simulator that (a1) performs a simulation of a specific phenomenon in the environmental domain under a simulation condition that is set as specific status information of the control target device and/or the environmental domain and thereby derives a simulation result, and (a2) virtually measures the specific physical quantity on the basis of the simulation result and thereby generates a virtual sensor signal (Column 3, Line 64 – Column 4, Line 22, Figure 2, simulator 20); 
(b) a simulation condition changing unit that changes the simulation condition on the basis of the real sensor signal and the virtual sensor signal; and (c) a control signal generating unit that generates a control signal for the control target device on the basis of the simulation condition and/or the simulation result (Column 3, Line 64 – Column 4, Line 22); 
wherein iteratively until a sensor error between the real sensor signal and the virtual sensor signal is converged so as to satisfy a predetermined condition, (a) the simulator performs the simulation and the generation of the virtual sensor signal and (b) the simulation condition changing unit performs the change of the simulation condition (Column 3, Line 64 – Column 4, Line 22).
As to claim 2, Koo discloses the device control system according to claim 1, and further discloses wherein the simulation condition changing unit changes the simulation condition on the basis of the sensor error between the real sensor signal and the virtual sensor signal (Column 5, Lines 24-57).
As to claim 4, Koo discloses the device control system according to claim 1, and further discloses wherein the control target device is a motion object that takes a mechanical action (Column 3, Line 64 – Column 4, Line 22); and 
the control signal generating unit performs attitude control and/or path planning for the motion object on the basis of the simulation condition and/or the simulation result (Column 4, Lines 39-63).
As to claim 6, Koo discloses a device control method, comprising the steps of acquiring a real sensor signal from a sensor unit that is arranged in either an environmental domain or a control target device fixed or moving in the environmental domain and measures a specific physical quantity and outputs the real sensor signal corresponding to the measured physical quantity (Column 3, Line 64 – Column 4, Line 22); 
deriving a simulation result by performing a simulation of a specific phenomenon in the environmental domain under a simulation condition that is set as specific status information of the control target device and/or the environmental domain (Column 3, Line 64 – Column 4, Line 22); 
generating a virtual sensor signal by virtually measuring the specific physical quantity on the basis of the simulation result (Column 3, Line 64 – Column 4, Line 22); 

generating a control signal for the control target device on the basis of the simulation condition and/or the simulation result  (Column 3, Line 64 – Column 4, Line 22); 
wherein iteratively until a sensor error between the real sensor signal and the virtual sensor signal is converged so as to satisfy a predetermined condition, performing (a) the simulation and the generation of the virtual sensor signal and (b) the change of the simulation condition (Column 3, Line 64 – Column 4, Line 22); 

As to claim 7, Koo discloses a non-transitory computer readable recording medium storing a device control program, wherein the device control program causes a computer to act as a controller that controls a control target device on the basis of a real sensor signal obtained by a sensor unit that is arranged in either the environmental domain or the control target device and measures a specific physical quantity and outputs the real sensor signal corresponding to the measured physical quantity (Column 3, Line 64 – Column 4, Line 22); and 
the controller comprises: 
(a) a simulator that (a1) performs a simulation of a specific phenomenon in the environmental domain under a simulation condition that is set as specific status information of the control target device and/or the environmental domain and thereby derives a simulation result, and (a2) virtually measures the specific physical quantity on the basis of the simulation result and thereby generates a virtual sensor signal; 

(c) a control signal generating unit that generates a control signal for the control target device on the basis of the simulation condition and/or the simulation result (Column 3, Line 64 – Column 4, Line 22); 
wherein iteratively until a sensor error between the real sensor signal and the virtual sensor signal is converged so as to satisfy a predetermined condition, (a) the simulator performs the simulation and the generation of the virtual sensor signal and (b) the simulation condition changing unit performs the change of the simulation condition (Column 3, Line 64 – Column 4, Line 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koo, U.S. Patent 10,120,356 B2 (2018) in view of Konrardy et al., U.S. Patent Application Publication 2022/0005291 A1.
As to claim 3, Koo discloses the device control system according to claim 1. 
Koo discloses wherein the control signal generating unit (a) generates the control signal from the simulation condition in accordance with a predetermined control model and thereby determines an action of the control target device (Column 3, Line 64 – Column 4, Line 22).
Koo does not disclose an autonomous action object, as claimed.  
Konrardy et al. discloses (b) if another autonomous action object exists in the environmental domain, estimates an action of the autonomous action object under an assumption that the autonomous action object decides the action of the autonomous action object on the basis of a control model identical to the control model of the control target device, and (c) generates the control signal with taking into account the estimated action of the autonomous action object (0105-0106, Figure 5A).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Koo, with the use of an autonomous action object, as claimed, as disclosed by Konrardy et al., to have the vehicle perform the action to operate the vehicle, allowing the simulation to determine the predetermined condition and implement the action autonomously, allowing for improved operations and safety.   
As to claim 5, Koo discloses the device control system according to claim 1.  Koo does not disclose electrical equipment, as claimed.
Konrardy et al. discloses wherein the control target device is an electric equipment control system, and performs control of an electric equipment on the basis of the simulation condition (0070, 0216).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Koo, with the use of electrical equipment, as claimed, as disclosed by Konrardy et al., to have the electrical equipment perform the action, as is common in many autonomous vehicles today, allowing the simulation to determine the predetermined condition and implement the action by the electrical equipment, allowing for improved operations and safety.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666